DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8-19 and 21 are finally rejected under 35 U.S.C. 103 as being unpatentable over Borries (4,004,859) in view of Izumisawa (6,640,669).

    PNG
    media_image1.png
    238
    252
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    181
    516
    media_image2.png
    Greyscale
 Borries meets all of the limitations of claims 1 and 16, i.e., a wrench comprising a handle defined by body 10 extending along a handle axis and housing a motor 11; wherein the motor includes a rotor configured to rotate about a motor axis, the motor axis being parallel and coaxial with the handle axis; a speed-sensitive clutch 126, 34-36, 28; wherein at motor speeds below a predetermined speed motor is slowed 05:35 the output shaft is decoupled from the motor valve is closed, Fig. 1 and at motor and the gear reduction set, speeds above the predetermined speed the output shaft is driven by the motor 05:10-15, Fig. 3, except for disclosing the particulars of the ratchet wrench, i.e., a head coupled to the handle at a first end of the handle, the head supporting an output shaft configured to be driven by the motor to rotate about an output axis, the output axis being substantially perpendicular to the handle axis; a gear reduction set located in the handle, adjacent and coupled to the motor and the speed-sensitive clutch and a ratchet coupled between the handle and the output shaft, the ratchet configured to restrict rotation of the output shaft in a first direction and to allow rotation of the output shaft in a second direction opposite the first direction and for the locations of the elements (claim 16).

    PNG
    media_image5.png
    269
    284
    media_image5.png
    Greyscale
Izumisawa teaches a ratchet wrench comprising a head @20 coupled to the handle @150 at a first end of the handle, the head supporting an output shaft 190 configured to be driven by a motor 110 to rotate about an output axis, the output axis being substantially perpendicular to the handle axis Fig. 6; a gear reduction set 210 located in the handle, adjacent and coupled to the motor Fig. 6 and a ratchet @10 located in the head and coupled between the handle and the head Fig. 6, the ratchet spaced apart from the output shaft Figs. 5 and 6 and configured to restrict rotation of the output shaft in a first direction and to allow rotation of the output shaft in a second direction opposite the first direction ratcheting action. It is noted that ratchet housing 10 ratchet being at the head, Fig. 5 is at the functional end of the tool. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Borries with the ratchet and a gear train, as taught by Izumisawa to provide the connivance of the ratcheting action and to transmit the output torque form the motor shaft to the output shaft with lower speed and higher torque. 
Wrench of Borries that comprises the speed sensitive clutch directly coupled to the motor, however as noted previously it would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to arrange the clutch between the motor and the ratchet mechanism, e.g., to balance the weight of the tool, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikes, 86 USPQ 70.
Regarding claims 2, 3, 6, 17 and 18, PA (prior art, Borries modified by Izumisawa) meets the limitations, i.e., the ratchet wrench of claim 1, further comprising a direction control 40, ratchet taught by Izumisawa configured to switch the first direction associated with the ratchet mechanism between a clockwise and a counterclockwise direction, the direction control being coupled to the handle and spaced at least one-third of a length of the handle away from the first end of the handle Fig. 6 and a mechanical linkage arm 50, Fig. 3 coupled between the directional control and the ratchet, extending generally parallel to the handle axis Figs. 2 and 3. Note that direction control 40 as shown in Fig. 6, is at least one-third of the length of the handle, however in the alternative and in order to expedite the prosecution, it would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to location of parts and/or dimension or desired size, e.g., by placing the switch 40 closer to the handle, e.g., half-way between the head and the handle or just adjacent the end of the handle, for convenience and/or for adapting the tool for a particular application, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikes, 86 USPQ 70.
Regarding claim 4, PA meets the limitations, i.e., wherein the ratchet is spaced apart from the head along the handle axis Fig. 1.
Regarding claim 6, PA meets the limitations, i.e., the ratchet tool of claim 2, further comprising a mechanical linkage shafts 60, Fig. 4 Totsu coupled between the direction control 64 and the ratchet mechanism, the mechanical linkage extending generally parallel to the handle axis Figs. 5, 6.
Regarding claims 8, 9, 19 and 21 (as best understood), PA meets the limitations, i.e., the ratchet wrench of claim 1 and claim 17, further comprising a power control 16 Borries coupled to the motor and movable between an on position in which the motor drives rotation of the output shaft and an off position Fig. 2 in which the motor does not drive rotation of the output shaft; wherein the direction control 40 is coupled to the power control 16 operationally and structurally coupled Fig. 6 and is configured to select a direction of rotation by the motor when on.
Regarding claim 10, PA meets the limitations, i.e., wherein the head comprises an input bevel gear e.g., idle gear 225, Izumisawa configured to rotate about the handle axis Fig. 5 and an output bevel gear 60 configured to rotate about the output axis Fig. 5.
Regarding claim 11, PA meets the limitations, i.e., the ratchet wrench of claim 1, except for disclosing an output shaft that is removably coupled to one of a plurality of interchangeable sockets. Common angled wrenches comprises a driving post 20 Izumisawa for imparting torque on a workpiece. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of PA with the driving post, as taught by Izumisawa to adapt the tool for engaging sockets of different sizes.
Regarding claim 12, PA meets the limitations, i.e., the ratchet wrench of claim 1, wherein the motor is a pneumatic motor air motor, Abstract Borries.
Regarding claim 13, PA meets the limitations, i.e., the ratchet wrench of claim 1, except for the motor to be an electric motor, an obvious modification based on the intended use and since doing so would merely amount to (A) simple substitution of one known element for another to obtain predictable results and (B) use of known technique to improve similar devices in the same way. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); See also MPEP 2143 .
Regarding claim 14, PA meets the limitations, i.e., the ratchet wrench of claim 1, wherein the speed-sensitive clutch is a centrifugal clutch Borries Abstract.
Regarding claim 15, PA meets the limitations, i.e., the ratchet wrench of claim 1, except for the clutch to be an electronic clutch. However, an electronic clutch is well- known in the field of endeavor, as evidenced by cited references below. It would have been obvious to a person of ordinary skill in the art at the time of invention to substitute the centrifugal clutch with an electronic clutch because they are art-recognized alternative structures for providing the same feature. See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007) ("when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result" (citing U.S. v. Adams, 383 U.S. 39, 50-51 (1966)).
Regarding claim 19, PA meets the limitations, i.e., the r ratchet wrench of claim 17, further comprising a power control coupled 120 Izumisawa to the motor and movable between an on position in which the motor drives rotation of the output shaft and an off position in which the motor does not drive rotation of the output shaft.

Claims 1, 2, 4-6, 8-16,  20 and 21 are finally rejected under 35 U.S.C. 103 as being unpatentable over Totsu (4,448,098) in view of Rahm (7,134,509).

    PNG
    media_image6.png
    274
    432
    media_image6.png
    Greyscale
Totsu meets all of the limitations of claim 1, i.e., a ratchet wrench comprising a handle defined by casing 12 extending along a handle axis and housing a motor 11; a head 66, 54 coupled to the handle at a first end of the handle, the head supporting an output shaft 32 configured to be driven by the motor to rotate about an output axis defined by shaft 32; a gear reduction set 22 located in the handle casing 12, adjacent and coupled to the motor via 36, 34, wherein the motor includes a rotor 34 configured to rotate about a motor axis along 52; a speed-sensitive clutch 42-48 located in the handle and coupled to the gear reduction set @ 42, 46; a ratchet 58, 62, 64 located in the handle casing 12 coupled between the speed-sensitive clutch 42-48 and the head 54 Fig. 1, the ratchet spaced apart from the output shaft Figs. 2 and 3 and configured to restrict rotation of the output shaft in a first direction and to allow rotation of the output shaft in a second direction opposite the first direction; meeting the narrative/functional language of wherein at motor speeds below a predetermined speed high torque/low speed at final  the output shaft is decoupled from the motor ball 46 forced out of 42 and at motor speeds above the predetermined speed initial stage at high speed/low torque resulting in low resistance the output shaft is driven by the motor and wherein the speed-sensitive clutch 42-48 is located between the gear reduction set 22 and the ratchet Fig. 2, except for the output axis to be substantially perpendicular to the handle axis or for the motor axis being parallel and coaxial with the handle axis and for the locations of the elements (claim 16).

    PNG
    media_image7.png
    228
    353
    media_image7.png
    Greyscale
 Rahm teaches Rahm teaches a power tool having an output shaft 14 rotating about an axis perpendicular to the rotor 12 axis wherein the motor axis defined by 12 being parallel and coaxial with the handle axis housing 11 and 12, i.e., an angle drive wrench. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of PA with the non-parallel output shaft as taught by Rahm for a right angle drive tool. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Totsu with the non-parallel output shaft arrangement, as taught by Rahm for a right-angled drive tool.
Regarding claim 2, PA (prior art, Totsu modified by Rahm) meets the limitations, i.e., the ratchet wrench of claim 1, further comprising a direction control 40, ratchet taught by Izumisawa configured to switch the first direction associated with the ratchet mechanism between a clockwise and a counterclockwise direction, the direction control being coupled to the handle and spaced at least one-third of a length of the handle away from the first end of the handle Fig. 6 and a mechanical linkage arm 50, Fig. 3 coupled between the directional control and the ratchet, extending generally parallel to the handle axis Figs. 2 and 3.
Regarding claim 4, PA meets the limitations, i.e., wherein the ratchet mechanism 58, 62, 64 Totsu is spaced apart from the head 54, 66 along the handle axis Fig. 1.
Regarding claims 5 and 20, PA meets the limitations, i.e., the ratchet tool of claim 4, wherein the ratchet mechanism includes a pawl 58 and a toothed wheel 56, the toothed wheel being configured to rotate about a ratchet axis that is parallel to the handle axis Fig.1 Totsu.
Regarding claim 6, PA meets the limitations, i.e., the ratchet tool of claim 5, further comprising a mechanical linkage shafts 60, Fig. 4 Totsu coupled between the direction control 64 and the ratchet mechanism, the mechanical linkage extending generally parallel to the handle axis Figs. 5, 6.
Regarding claim 8, PA meets the limitations, i.e., the ratchet tool of claim 1, further comprising a power control 69, 68 Totsu coupled to the motor and movable between an on position in which the motor drives rotation of the output shaft and an off position in which the motor does not drive rotation of the output shaft. 
Regarding claims 9 and 21, PA meets the limitations, i.e., tool of claims 8 and 20, wherein the direction control reversible switch 20 Totsu is coupled to the power control and is configured to select a direction of rotation provided by the motor when the power control is in the on position.
Regarding claim 10, PA meets the limitations, i.e., wherein the head comprises an input bevel gear 13, Rahm configured to rotate about the handle axis 103 and an output bevel gear 13 configured to rotate about the output axis 14.
Regarding claim 11, PA meets the limitations, i.e., the ratchet wrench of claim 1, wherein the output shaft is removably coupled to one of a plurality of interchangeable sockets chuck 14 Rahm. 
Regarding claim 12, PA meets the limitations, i.e., the ratchet wrench of claim 1, wherein the motor is a pneumatic motor power tool (comprising electric and pneumatic), Abstract Rahm.
Regarding claim 13, PA meets the limitations, i.e., the ratchet wrench of claim 1, wherein the motor is an electric motor Totsu Abstract.
Regarding claim 14, PA meets the limitations, i.e., the ratchet wrench of claim 1, wherein the speed-sensitive clutch is a centrifugal clutch.
Regarding claim 15, PA meets the limitations, i.e., the ratchet wrench of claim 1, except for the clutch to be an electronic clutch. However, an electronic clutch is well- known in the field of endeavor, as evidenced by cited references below. It would have been obvious to a person of ordinary skill in the art at the time of invention to substitute the centrifugal clutch with an electronic clutch because they are art-recognized alternative structures for providing the same feature. See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007) ("when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result" (citing U.S. v. Adams, 383 U.S. 39, 50-51 (1966)).
Claims 3 and 17-19 are finally rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 1 above, and further in view of Parker (4,589,307).
PA (Totsu modified by Rahm) as applied to claims 1 and 16, above meets all of the limitations of claims 2 and 17, except for the directional control to be spaced a least one-third of the length of the handle away from the first end of the handle.

    PNG
    media_image8.png
    161
    451
    media_image8.png
    Greyscale
Parker teaches a push button reversible ratchet wrench in which the directional control 25 is adjacent the handle for simultaneous operation with grasping the handle, which is positioned at least one-third of the length of the handle away from the head Fig. 1 Partially shown here. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of PA with the directional control at the grasping area of the handle for ease of operation. 
Regarding claim 3 and 17, PA (Totsu modified by Rahm and Parker) appears to meet the limitation, however it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of PA by configuring the handle to be long enough (higher torque application) so that the grasping area and the direction control is at least two-third away from the head in adapting for particular applications and since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 18, PA meets the limitations, i.e., a mechanical linkage 48, Fig. 2, Totsu coupled between the directional control and the ratchet, extending generally parallel to the handle axis.
Regarding claim 19, PA meets the limitations, i.e., the ratchet wrench of claim 17, further comprising a power control 20 Totsu coupled to the motor and movable between an on position in which the motor drives rotation of the output shaft and an off position in which the motor does not drive rotation of the output shaft.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 8-21 are finally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,456,895. Although the claims at issue are not identical, they are not patentably distinct from each other because for double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the reference claims and, if so, whether those differences render the claims patentably distinct.
In this case the reference claims recite for a ratchet tool. It is clear that all of the elements of the instant application claims, e.g., claim 1 is to be found in the reference claims 1-6. The instant application claims are anticipated by the reference claims. The difference between the instant application claims and the reference claims is that the reference claims recite an additional element e.g., a pawl. Thus the invention of the reference claims 1-6 is in effect a “species” of the generic invention recited in the instant application claims. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claims over the combination of Borries and Izumisawa, Applicant argues that the purpose of the shutoff in Borries is to terminate the flow of air form the valve to the air motor. Applicant further argues that the combination does not disclose decoupling the shaft from the motor, and that it would destroy the base reference Borries. This is not found percussive. The modification of Borries is the type of the ratchet and arrangement as disclosed by Izumisawa. The combination would result in a shutoff or speed-sensitive clutch that would decouple the valve from the motor. However locating the clutch between the ratchet and the motor, for example for balancing the weight of the tool for a more comfortable use, as an alternative means of achieving the same results, i.e., stopping the motor to impart torque on a workpiece, would meet the claim as recited, i.e., the shutoff valve/speed-sensitive clutch would decouple the shaft from the motor, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikes, 86 USPQ 70.
	
    PNG
    media_image9.png
    467
    534
    media_image9.png
    Greyscale
With regards to the obviousness rejections over Totsu and Rahm, Applicant argues that the combination fails to disclose "a ratchet located in the handle, coupled between the speed-sensitive clutch and the head, the ratchet spaced apart from the output shaft" as claimed in amended claims 1 and 16”. Applicant argues that Totsu recites "[A] sleeve portion where the quick-chuck 54 is put onto the output shaft 32, is provided at its end with a ratchet gear 56" Totsu Col. 6, Lns. 3-5. Examiner respectfully disagrees, the combination does disclose "a ratchet 58, 62, 64 located in the handle 12, 14, coupled between the speed-sensitive clutch 42-48 and the head 66, 54, Fig. 1, the ratchet e.g., 58 spaced apart Figs. 2, 4 from the output shaft 32" as claimed in amended claims 1 and 16 Figs. 1, 2, and 4. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
							/Hadi Shakeri/
October 8, 2022						Primary Examiner, Art Unit 37